DETAILED ACTION
Claim(s) 1-20 are presented for examination.
Claim(s) 1, 4, 5, 7, 10, 11, 14, 15, 17 and 20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 17th, 2022 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) CN201910551650.8 submitted on June 24th, 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 17th, 2022 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, (see remarks pages 8-11 of 12) filed August 17th, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US 2017/0150480 A1).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-6 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the first radio signal” in line 8. It is unclear if the limitation is referring to “a first radio signal” in line 5 or “a first radio signal” in line 7. 
	There is insufficient antecedent basis for this limitation in the claim. 
	Claim 11 recites a similar limitation. 
	Claim(s) 2-6 and 12-16 are also being rejected for being dependent on a rejected base claim.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kim et al. (US 2017/0150480 A1) hereinafter “Kim”.

Regarding Claims 1 and 11,
	Kim discloses a first node used for wireless communication [see fig. 18, pg. 13, ¶266 lines 1-3, a user equipment (UE)], comprising: 
	a first receiver [see fig. 18, pg. 13, ¶268 lines 1-7, a transceiver “1810” (i.e. a receiver and/or transmitter)], receiving first information and second information [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10, receiving D2D information from an eNB including all configuration information for the UE to participate in the D2D communication], the second information being used to determine a first time-frequency resource group [see fig. 13: Step(s) “1303”, pg. 11, ¶222 lines 1-4, the UE determines whether any D2D synchronization signal resource is configured in the subframe that is supposed to carry the D2D discovery signal based on the received D2D information]; and 
	a first transceiver [see fig. 18, pg. 13, ¶268 lines 1-7, a transceiver “1810” (i.e. a receiver and/or transmitter)], judging whether to perform a first channel sensing [see fig. 13: Step “1304”, pg. 11, ¶224 lines 1-4, determining whether the D2D synchronization signal includes both the D2DSS and PD2DSCH or only the D2DSS]; 
	when a result of the judging action is no [see fig. 13: Step “1304”, pg. 11, ¶226 lines 1-8, If it is determined that the D2D synchronization signal includes only the D2DSS], transmitting a first radio signal in the first time-frequency resource group [see fig. 13: Step(s) “1308” / “1309” / “1310”, pg. 11, ¶226 lines 1-8, transmit the D2DSS, perform channel puncturing and rate matching on the symbols to which the D2DSS is mapped, and transmit the discovery signal using only the symbols at which no D2DSS is mapped in the subframe]; 
	when the result of the judging action is yes [see fig. 13: Step “1304”, pg. 11, ¶225 lines 1-6, If it is determined that the D2D synchronization signal includes both the D2DSS and PD2DSCH], performing the first channel sensing to determine whether to transmit a first radio signal in the first time-frequency resource group [see fig. 13: Step “1306” / “1307”, pg. 11, ¶225 lines 1-6, the UE transmits the D2DSS and PD2DSCH and does not transmit the D2D discovery signal in the subframe including the D2D synchronization signal]; 
	when the result of the determining action is yes [see fig. 13: Step(s) “1303” / “1304”, pg. 11, ¶224 lines 1-4, if it is necessary for the UE to transmit the D2D synchronization signal, the UE determines whether the D2D synchronization signal includes both the D2DSS and PD2DSCH or only the D2DSS], transmitting the first radio signal in the first time-frequency resource group [see fig. 13: Step(s) “1308” / “1309” / “1310”, pg. 11, ¶226 lines 1-8, transmit the D2DSS, perform channel puncturing and rate matching on the symbols to which the D2DSS is mapped, and transmit the discovery signal using only the symbols at which no D2DSS is mapped in the subframe]; 
	when the result of the determining action is no [see fig. 13: Step “1303”, pg. 11, ¶223 lines 1-3, If it is not necessary for the UE to transmit the D2D synchronization signal], dropping transmission of the first radio signal in the first time-frequency resource group [see fig. 13: Step “1305”, pg. 11, ¶223 lines 1-3, transmitting the discovery signal using the whole subframe]; 
	wherein the first information is used to determine whether the first node and a transmitter of the second information belong to a same serving cell [see pgs. 5-6, ¶125 lines 1-8, the discovery signal of the D2D UEs served by the neighboring eNB as well as the discovery signal of the D2D UE served by the serving eNB is received in the discovery resource configured in compliance with the synchronization of the serving eNB], and the first information is used to judge whether to perform the first channel sensing [see fig. 13: Step “1304”, pg. 11, ¶222 lines 1-4; ¶224 lines 1-4, after determining whether any D2D synchronization signal resource is configured in the subframe that is supposed to carry the D2D discovery signal based on the received D2D information, the UE further determines whether the D2D synchronization signal includes both the D2DSS and PD2DSCH or only the D2DSS]; 
	the first radio signal carries a HARQ [see pg. 5, ¶108 lines 14-17; ¶121 lines 1-4, in order to support Hybrid Automatic Repeat Request (HARQ) for downlink transmission, it is necessary to frequency-multiplex the resources for PUCCH transmission in the discovery resource pool and/or D2D transmission]; 
	the transmitter of the second information is a UE [see fig. 18, pg. 13, ¶266 lines 1-3, a user equipment (UE)].

Regarding Claims 2 and 12,
	Kim discloses the first node according to claim 1 [see fig. 18, pg. 13, ¶266 lines 1-3, the user equipment (UE)], wherein when the first node and the transmitter of the second information belong to a same serving cell [see pg. 6, ¶125 lines 1-6, in the case that the eNBs are synchronized], it is judged not to perform the first channel sensing [see pg. 6, ¶125 lines 1-6, it is possible to receive the discovery signal of the D2D UEs in the discovery resource configured in compliance with the synchronization of the serving eNB]; 
	when the first node and the transmitter of the second information do not belong to a same serving cell [see pg. 6, ¶126 lines 1-10, in the case that the eNBs are not synchronized], it is judged to perform the first channel sensing [see pg. 6, ¶126 lines 1-10, it is not possible to receive the discovery signal of the D2D UE served by the neighboring eNB].

Regarding Claims 3 and 13,
	Kim discloses the first node according to claim 1 [see fig. 18, pg. 13, ¶266 lines 1-3, the user equipment (UE)], wherein: 
	the first receiver also receives a first signaling group [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, receiving all configuration information for the UE to participate in the D2D communication], and the first signaling group is used to indicate a first time-frequency resource pool [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the configuration information is D2D discovery signal transmission/reception resource pool information]; 
	wherein only when the first time-frequency resource group overlaps with the first time-frequency resource pool [see pg. 13, ¶271 lines 1-5, if the selected resource is overlapped with the D2D synchronization signal (D2DSS) transmission resource], the action of judging whether to perform the first channel sensing is performed [see pg. 13, ¶270 lines 5-9, determining whether to transmit the discovery signal based on the overlapping determination result].

Regarding Claims 4 and 14,
	Kim discloses the first node according to claim 1 [see fig. 18, pg. 13, ¶266 lines 1-3, the user equipment (UE)], wherein the first receiver also receives a second radio signal [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, receiving resource pool information]; 
	wherein the second information is used to indicate time-frequency resources occupied by the second radio signal [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the resource pool information is D2D direct communication], and the first radio signal is related to the second radio signal [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the D2D discovery signal transmission/reception information, and D2D direct communication information are resource pool information];
	the first radio signal is used to indicate whether the second radio signal is correctly decoded [see pg. 12, ¶244 lines 1-6, the UE receives the discovery signal using the whole subframe including channel reception and decoding operation for the D2D discovery signal].

Regarding Claims 6 and 16,
	Kim discloses the first node according to claim 5 [see fig. 18, pg. 13, ¶266 lines 1-3, the user equipment (UE)], wherein the first receiver also receives third information [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, receiving synchronization signal transmission condition information]; 
	wherein the third information is used to indicate the target threshold [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the synchronization signal transmission condition information is (e.g. RSRP threshold)].

Regarding Claims 7 and 17,
	Kim discloses a second node for wireless communication [see fig. 18, pg. 13, ¶266 lines 1-3, a user equipment (UE)], comprising: 
	a second transmitter [see fig. 18, pg. 13, ¶268 lines 1-7, a transceiver “1810” (i.e. a receiver and/or transmitter)], transmitting first information and second information [see fig. 13: Step “1306”, pg. 11, ¶225 lines 1-6, transmitting the D2DSS and PD2DSCH and not transmitting the D2D discovery signal in the subframe including the D2D synchronization signal], the second information being used to determine a first time-frequency resource group [see fig. 13: Step(s) “1303”, pg. 11, ¶222 lines 1-4, the UE determines whether any D2D synchronization signal resource is configured in the subframe that is supposed to carry the D2D discovery signal based on the received D2D information]; and 
	a second receiver [see fig. 18, pg. 13, ¶268 lines 1-7, a transceiver “1810” (i.e. a receiver and/or transmitter)], monitoring a first radio signal in the first time-frequency resource group [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10, receiving D2D information from an eNB including all configuration information for the UE to participate in the D2D communication]; 
	wherein the first information is used to determine whether the second node and a target receiver of the second information belong to a same serving cell [see pgs. 5-6, ¶125 lines 1-8, the discovery signal of the D2D UEs served by the neighboring eNB as well as the discovery signal of the D2D UE served by the serving eNB is received in the discovery resource configured in compliance with the synchronization of the serving eNB]; 
	the first information is used to judge whether the target receiver of the second information performs a first channel sensing [see fig. 13: Step “1304”, pg. 11, ¶222 lines 1-4; ¶224 lines 1-4, after determining whether any D2D synchronization signal resource is configured in the subframe that is supposed to carry the D2D discovery signal based on the received D2D information, the UE further determines whether the D2D synchronization signal includes both the D2DSS and PD2DSCH or only the D2DSS]; 
	when a result of the judging action is no [see fig. 13: Step “1304”, pg. 11, ¶226 lines 1-8, If it is determined that the D2D synchronization signal includes only the D2DSS], the first radio signal is transmitted in the first time-frequency resource group [see fig. 13: Step(s) “1308” / “1309” / “1310”, pg. 11, ¶226 lines 1-8, transmit the D2DSS, perform channel puncturing and rate matching on the symbols to which the D2DSS is mapped, and transmit the discovery signal using only the symbols at which no D2DSS is mapped in the subframe]; 
	when the result of the judging action is yes [see fig. 13: Step “1304”, pg. 11, ¶225 lines 1-6, If it is determined that the D2D synchronization signal includes both the D2DSS and PD2DSCH], the first channel sensing is used to determine whether the first radio signal is transmitted in the first time-frequency resource group [see fig. 13: Step(s) “1306” / “1307”, pg. 11, ¶225 lines 1-6, the UE transmits the D2DSS and PD2DSCH and does not transmit the D2D discovery signal in the subframe including the D2D synchronization signal]; 
	the first radio signal carries a HARQ [see pg. 5, ¶108 lines 14-17; ¶121 lines 1-4, in order to support Hybrid Automatic Repeat Request (HARQ) for downlink transmission, it is necessary to frequency-multiplex the resources for PUCCH transmission in the discovery resource pool and/or D2D transmission]; and 
	the second node is a UE [see fig. 18, pg. 13, ¶266 lines 1-3, a user equipment (UE)].

Regarding Claims 8 and 18,
	Kim discloses the second node according to claim 7 [see fig. 18, pg. 13, ¶266 lines 1-3, the user equipment (UE)], wherein when the second node and the target receiver of the second information belong to a same serving cell [see pg. 6, ¶125 lines 1-6, in the case that the eNBs are synchronized], the target receiver of the second information judges not to perform the first channel sensing [see pg. 6, ¶125 lines 1-6, it is possible to receive the discovery signal of the D2D UEs in the discovery resource configured in compliance with the synchronization of the serving eNB]; 
	when the second node and the target receiver of the second information do not belong to a same serving cell [see pg. 6, ¶126 lines 1-10, in the case that the eNBs are not synchronized], the target receiver of the second information judges to perform the first channel sensing [see pg. 6, ¶126 lines 1-10, it is not possible to receive the discovery signal of the D2D UE served by the neighboring eNB].
	
Regarding Claims 9 and 19,
	Kim discloses the second node according to claim 7 [see fig. 18, pg. 13, ¶266 lines 1-3, the user equipment (UE)], wherein the second receiver also receives a second signaling group [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, receiving all configuration information for the UE to participate in the D2D communication], the second signaling group being used to indicate a second time-frequency resource pool [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the configuration information is D2D discovery signal transmission/reception resource pool information]; 
	wherein only when the first time-frequency resource group overlaps with the second time-frequency resource pool [see pg. 13, ¶271 lines 1-5, if the selected resource is overlapped with the D2D synchronization signal (D2DSS) transmission resource], the action of monitoring the first radio signal in the first time-frequency resource group is performed [see pg. 13, ¶270 lines 5-9, determining whether a selected resource is overlapped with the D2D synchronization signal (D2DSS) transmission resource].

Regarding Claims 10 and 20,
	Kim discloses the second node according to claim 7 [see fig. 18, pg. 13, ¶266 lines 1-3, the user equipment (UE)], wherein the second transmitter also transmits a second radio signal [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, transmitting resource pool information]; 
	wherein, the second information is used to indicate time-frequency resources occupied by the second radio signal [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the resource pool information is D2D direct communication], and the first radio signal is related to the second radio signal [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the D2D discovery signal transmission/reception information, and D2D direct communication information are resource pool information]; 
	the first radio signal is used to indicate whether the second radio signal is correctly decoded [see pg. 12, ¶244 lines 1-6, the UE receives the discovery signal using the whole subframe including channel reception and decoding operation for the D2D discovery signal].


Allowable Subject Matter
Claims 5 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent No.: (US 11,356,991 B2) “Matsuda et al.”; 
see fig. 21, cols. 33-38.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469